Citation Nr: 0409254	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an enlarged uterus, 
due to an undiagnosed illness.

2.  Entitlement to service connection for positive absolute 
neutrophil count (ANC) and elevated sedimentation rate.

3.  Entitlement to service connection for foot pain, due to 
undiagnosed illness.

4.  Entitlement to service connection for joint pain of the 
hands and knees, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's case was previously 
remanded by the Board in August 2003.  It is again before the 
Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with her current appeal.  The veteran must be 
issued the appropriate VCAA letter in regard to her pending 
appeal.

As noted above, the veteran's case was previously before the 
Board where additional development was conducted.  The 
development included affording the veteran VA examinations, 
obtaining VA and private treatment records, attempting to 
obtain pertinent military personnel records, and requesting 
information and/or records from the veteran.

The development was to include obtaining VA treatment records 
dated prior to January 1997.  Unfortunately this was not done 
and only records subsequent to that date were obtained.  A 
new request for the appropriate records must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran was also afforded VA examinations in January 2003 
in order to obtain medical opinions to assist the Board in 
the adjudication of the veteran's claim.  The medical 
examination reports were not entirely responsive to the 
Board's requests.  New examinations are required.

Another area of development was to obtain military personnel 
records to show that the veteran served in the Southwest Asia 
Theater of Operations during her period of active duty as 
existing records did not confirm such service.  A copy of the 
veteran's DA Form 2-1 was received.  However, there was no 
indication of service in Southwest Asia and the veteran was 
reported as honorably discharged from military service in 
November 1990.  
In addition, the veteran was requested to provide a copy of 
her DD 214 to assist VA in verifying her service.  The 
veteran did not respond to the request.

Private treatment records obtained from the veteran's 
physician, H. Johnson, M.D., contained a letter to the 
veteran regarding a missed appointment dated in March 2003.  
A notation on the letter, also dated in March 2003, noted 
that the veteran was unable to make the appointment because 
she was on active duty.

In light of the information from Dr. Johnson's records the 
veteran must be contacted and asked to provide information 
regarding her military status.  If the veteran is again in 
the military; or, if not currently in the military, has had a 
period of service subsequent to her discharge in November 
1990, her military personnel and service medical records must 
be obtained, as they are pertinent to the adjudication of her 
claim.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she indicate 
whether she has had any additional 
military service, whether active or 
inactive, since November 1990.  If the 
veteran is currently in the military, or 
has had additional military service, she 
should be requested to provide 
information regarding such service to 
include the dates of service, the name 
and address of her military unit, and the 
name and address of the location where 
her military personnel records and 
service medical records can be located.  
The VBA AMC should then request a copy of 
the veteran's military personnel records 
for the purpose of verifying all periods 
of service, especially her active duty 
from September 1990 to November 1990 and 
location of assignment for that period of 
active duty.  The VBA AMC should also 
request all service medical records for 
the veteran for any military service 
after November 1990.

4.  The VBA AMC should request that the 
veteran provide a copy of her DD 214 for 
her period of active duty from September 
1990 to November 1990.

5.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her claimed disabilities.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, especially those from 
the VA medical centers in Tuskegee and 
Montgomery, Alabama, respectively, for 
the period from November 1990 to January 
1997.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

7.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s): an orthopedic examination 
by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary to identify 
any disorder of hands, knees and feet to 
account for complained of numbness, pain, 
positive ANC and elevated sedimentation 
rate and a gynecology examination to 
identify any disorder of the uterus to 
account for the complained of enlarged 
uterus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

Each examiner, respectively, should 
provide an opinion regarding whether the 
complained of manifestations are related 
to a known orthopedic or gynecologic 
disorder, another diagnosed illness or an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness, 
if present.  Also, the examiner is 
requested to provide an opinion as to the 
significance of a positive ANC and 
elevated sedimentation rate and whether 
such a finding would constitute a 
disorder/disability by itself.  If either 
examiner believes that further evaluation 
is needed in order to respond adequately 
it should be completed.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for an 
enlarged uterus, positive ANC and 
elevated sedimentation rate, foot pain, 
and joint pain of the hands and knees.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


